After Remand from the Supreme Court

ROBERTSON, Presiding Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte Grand Manor, Inc., 778 So.2d 173 (Ala.2000). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is', hereby reversed and the cause remanded to the trial court for entry of a judgment in favor of Grand Manor on the negligence-manufacture claim and for a new trial on the promissory-fraud claim against Grand Manor.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.